In a matrimonial action in which the parties were divorced by judgment dated April 30, 1987, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Corrado, J.), dated August 8, 1988, as denied his motion to vacate an order of the same court dated July 12, 1988, which granted stated portions of the defendant wife’s motion, inter alia, for an award of counsel fees in the sum of $9,975, upon the plaintiff’s default in opposing the motion.
Ordered that the order is affirmed insofar as appealed from, with costs.
A party seeking to vacate a judgment or order entered upon the movant’s default must demonstrate a reasonable excuse for the delay and make a prima facie showing of legal merit (see, Perellie v Crimson’s Rest., 108 AD2d 903; Passalacqua v Banat, 103 AD2d 769; County Asphalt v North Rockland Underground Corp., 96 AD2d 570; Blake v City of New York, 90 AD2d 531). In this case the plaintiff did neither. Therefore, the court properly refused to set aside the default judgment pursuant to CPLR 5015. Thompson, J. P., Eiber, Sullivan and Harwood, JJ., concur.